Title: To James Madison from Edward Carrington, 5 February 1790
From: Carrington, Edward
To: Madison, James


My dear Sir
Richmond Feb. 5. 1790
I am favored with yours of the 24. Ult. and am much releived by it from apprehensions that your indisposition, of which I had heard by several hands, was of so serious a Nature, as, at least to detain you on the way longer than it has. I hope you have perfectly recovered.
I thank you for your remarks upon my appointment under the fedl Govt. I shall never pretend to an intire indifference upon the point of emolument for such services as my Country may think proper to require of me, but feel a consciousness that in any solicitude which is felt upon such occasions, a desire to be enabled to discharge the duties demanded will have its due share. Had it been the pleasure of the President, or consistent with his plans, to nominate me to any other Station, I should not have declined the Task, but my pretensions to public Notice are not in my own opinion high. And if the Office confered already is rendered practicable I shall not be dissatisfied.
I have seen the Sketch of the plan for supporting the public Credit which has been published, but will not at present hazard an opinion upon it. Upon this subject I will however say in general terms, that substantial measures ought soon to be adopted. Procrastination not only will accumulate the public burthens, but will add to the difficulties of providing for them. The Enemies of the Government will consider it as a concession that its powers in this respect ought not to be exercised, whilst its Freinds will become diffident as to its merits. The consequence must be, that at a later day, the former will be more bold in resisting, and the latter less firm in supporting it. I firmly beleive that an early exercise of the fullest powers of the Government in all its parts as far as the public exigencies require would reconcile its Enemies, and confirm its Freinds. Here the former would find its operation more mild and salutary than they have been made to beleive, and the latter would have their expectations realized.
The demands abroad have given an extraordinary rise to the prices of all grains here. Wheat is now at 8/. ⅌ bushl. and Corn 15/. ⅌ Barrel.
Present me to your Worthy Colleagues & beleive me to be your sincere Freind & Hl St
Ed Carrington
P. S. I suppose you have seen the reasons of the Majority of the Senate for postponing the Amendments—but lest you should not they are now inclosed.
